DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 05 October 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10, 12-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US 2021/0041969; note the PCT application designed the US)
Regarding claim 1:
Zhao discloses:
An electronic device, comprising: 
a substrate, comprising a plurality of touch areas and an optical component area (paragraph 94, where the areas are disclosed in, e.g., paragraph 47, where the main display region is a touch layer as per paragraph 53); 
a plurality of first electrodes, disposed on a surface of the substrate, located in the optical component area (Fig. 12: pixel electrode 1212, where there are a plurality as seen in Fig. 1, 6, etc.); 
a plurality of second electrodes, disposed on the surface of the substrate, located in the touch areas (Fig. 12: pixel electrode 1111); 
a first wiring, disposed on the surface of the substrate, electrically connected to the first electrodes (Fig. 12: e.g., line 71, as per paragraph 98); and 
a second wiring, disposed on the surface of the substrate, electrically connected to the second electrodes (Fig. 12: e.g., line 72), 
wherein, at least one of the touch areas partially overlaps the optical component area (as per the embodiment of paragraph 61).
Regarding claim 2:
Zhao discloses:
wherein the first electrode is electrically connected to the first wiring through a first via (paragraph 98).
Regarding claim 3:
Zhao discloses:
wherein the second electrode is electrically connected to the second wiring through a second via (paragraph 98).
Regarding claim 4:
Zhao discloses:
wherein the optical component area has an optical sensing area, and the first via is located in the optical sensing area (although the via connecting line 71 is not clearly shown in the figure, from the position of the line in Fig. 12 it would have to be).
Regarding claim 5:
Zhao discloses:
wherein the optical component area has a display area, and the second via is located in the display area (although the via connecting line 72 is not clearly shown in the figure, from the position of the line in Fig. 12 it would have to be).
Regarding claim 8:
Zhao discloses:
wherein the first wiring and the second wiring are made of a same film layer (it could be as per paragraph 100).
Regarding claim 9:
Zhao discloses:
wherein the second wiring is located outside the optical component area (as seen in Fig. 12).
Regarding claim 10:
Zhao discloses:
an optical component, wherein the optical component is disposed on another surface of the substrate opposite to the surface, and the optical component is located in the optical component area (as seen in Fig. 13: element 103).
Regarding claim 12:
Zhao discloses:
wherein the substrate comprises a predetermined area, and the optical component area partially overlaps the predetermined area (e.g., Fig. 13).
Regarding claim 13:
Zhao discloses:
wherein the predetermined area is disposed close to an edge of the electronic device, disposed close to a corner of the electronic device, or disposed away from the edge of the electronic device (it would have to be one of these, but as per, e.g., Fig. 1).
Regarding claim 15:
Zhao discloses:
wherein the optical component area has an optical sensing area and a display area, and the optical sensing area and the display area are adjacently disposed (apparent from, e.g., Fig. 1).
Regarding claim 16:
Zhao discloses:
wherein the display area at least partially overlaps the touch area (as per Fig. 3 the whole surface can be a touch area).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 11, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Li (US 2021/0405415; note that the PCT application designated the US)
Regarding claim 6:
Zhao discloses an electronic device as discussed above.
Zhao does not disclose:
“wherein in a display mode, the optical sensing area is switched to an OFF state, and in a sensing mode, the optical sensing area is switched to an ON state.”
Li discloses:
wherein in a display mode, the optical sensing area is switched to an OFF state, and in a sensing mode, the optical sensing area is switched to an ON state (paragraphs 41-42).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Zhao the elements taught by Li.
The rationale is as follows:
Zhao and Li are directed to the same field of art.
Li discloses that this improves the aesthetics of the display (e.g., paragraph 4). One of ordinary skill in the art could have included this with predictable results.
Regarding claim 7:
Zhao in view of Li discloses:
wherein in the OFF state, light does not substantially pass through the optical sensing area, and in the ON state, light passes through the optical sensing area (Li paragraphs 41-42).
Regarding claim 11:
Zhao discloses an electronic device as discussed above.
Zhao does not disclose:
“a backlight module disposed on the another surface of the substrate.”
(Because Zhao is an OLED device a backlight module is not required).
Li discloses:
a display consisting of an LCD panel with a backlight module disposed on the another surface of the substrate (paragraph 38).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Zhao the elements taught by Li.
The rationale is as follows:
Zhao and Li are directed to the same field of art.
Li discloses an alternative kind of display used in the same environment, for the same purpose, and achieving the same result. It requires a backlight. One of ordinary skill in the art could have substituted it for the kind of display disclosed by Zhao with predictable results.
Regarding claim 17:
Zhao in view of Li, as applied to claim 111, discloses:
an opposite substrate, disposed opposite to the substrate; and a liquid crystal layer, wherein the liquid crystal layer is disposed between the substrate and the opposite substrate (as shown in, e.g., Fig. 2: 1014 is the liquid crystal layer, and the two substrates are 1013 and 1015), wherein the liquid crystal layer is driven by the first electrode in the optical sensing area, and the liquid crystal layer is driven by a pixel electrode in the display area (as per paragraph 45, where for the purposes of this language the second electrode and the pixel electrode are the same).
Regarding claim 19:
Zhao in view of Li discloses:
a color filter layer, disposed between the opposite substrate and the substrate (Li paragraph 45: “color resist”); and a light-transmitting layer, disposed between the opposite substrate and the substrate (paragraph 45: “light valve”), wherein, the color filter layer is disposed to overlap the display area, and the light-transmitting layer is disposed to overlap the optical sensing area (paragraph 45).
Regarding claim 20:
Zhao in view of Li discloses:
wherein in a sensing mode, the display area is switched to an ON state (Li paragraph 45).

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao in view of Ding et al. (US 2016/0291757)
Regarding claim 14:
Zhao discloses an electronic device as discussed above.
Zhao does not disclose:
“wherein the second electrode is applied as a touch sensing electrode or a shared electrode.”
(As discussed in Zhao this electrode is just a pixel electrode).
Ding discloses:
wherein the second electrode is applied as a touch sensing electrode or a shared electrode (paragraph 97: common electrode).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Zhao the elements taught by Ding.
The rationale is as follows:
Zhao and Ding are directed to the same field of art.
Ding discloses an alternative touch structure that includes touch electrodes and common electrodes. One of ordinary skill in the art could have included this in Zhao with predictable results.
Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao in view of Li, and further in view of Ding.
Regarding claim 18:
Zhao in view of Li discloses an electronic device as discussed in the rejection of claim 17.
Zhao in view of Li does not disclose:
“wherein the pixel electrode is in the display area and is electrically connected to a transistor through a third via, wherein the pixel electrode and the first electrode are made of a same film layer.”
(In Zhao the “first electrode” was a pixel electrode, connected through the first via, so there is not a pixel electrode connected through a third via).
Ding discloses:
A touch electrode and a pixel electrode connected through separate vias (paragraph 97, Figs. 15-16).
It would have been obvious to include in Zhao in view of Li wherein the pixel electrode is in the display area and is electrically connected to a transistor through a third via, wherein the pixel electrode and the first electrode are made of a same film layer, as suggested by Ding.
The rationale is as follows:
Zhao, Li, and Ding are directed to the same field of art.
Ding discloses an alternative touch structure that includes pixel and touch electrodes connected by separate vias. One of ordinary skill in the art could have included this in Zhao in view of Li with predictable results (note that Zhao already suggests the electrodes could be made of a same film layer in paragraph 100).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (US 2015/0077830); Yang (US 2020/0213492); Ma (US 2021/0357093).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 This claim is not dependent on claim 11 but the LCD/backlight taught by Li in the analysis of that claim is used here.